DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/083,579 filed on October 29th, 2020. Claims 1-5 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application JP 2019-218993 filed on December 3rd, 2019. A certified copy was received on December 1st, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29th, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1 (line 4), in the recitation of “a second rotor including a second cam surface and a second fitting hole” it is unclear from the disclosure if the recited “second fitting hole” is included with the second rotor or not. As seen in Fig. 6, the second fitting hole (32d) is integrally formed on the third rotor (30). Applicant could clarify by stating that the third rotor includes a second fitting hole. Amendments to the specification would also be acceptable as description of a second rotor including a second mounting hole appear to be an obvious mistake. Examiner would welcome an interview to discuss any proposed amendments. The lack of clarity renders the claim indefinite.

Regarding Claim 4, in the recitation of “wherein a number of the at least one anti-slip member is less than a number of the at least one bolt” it is unclear from the disclosure if the anti-slip member would still be required if there was only one bolt. The lack of clarity renders the claim indefinite.

	Claims 2-5 are rejected based upon their dependency to a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi (US 2017/0159725), in view of Tseng (US 6,461,092).

Regarding Claim 1, Imanishi teaches a clutch device (see Fig. 6) comprising: 
a first rotor (“support plate” 16) including a first cam surface (“first cam surfaces” 17a) and a first fitting hole (for receiving “bolts” 54), 
the first fitting hole extending in an axial direction (see Fig. 6); 
a second rotor (“pressure plate” 14) including a second cam surface (“first slope” 17b) and a second fitting hole (“fixation protrusions” 31; see 112b rejection above), 
the second cam surface (17b) configured to press the first cam surface (17a) in a circumferential direction ([0075] - “the first slopes 17b are moved along the first cam surfaces 17a. Consequently, the pressure plate 14 is moved to the second side in the axial direction”), 
the second fitting hole (31) facing the first fitting hole and extending in the axial direction (see Fig. 6), 
the second rotor (14) being movable in the axial direction and rotatable relative to the first rotor (16; see [0075]); 
a third rotor (“clutch center” 13) fixed to the first rotor (16; via bolts 54); 
at least one bolt (54) connecting the first rotor (16) and the third rotor (13); and 
a cam mechanism (17a, 17b) including the first cam surface (17a) and the second cam surface (17b), 
the cam mechanism (17a, 17b) configured to move the second rotor (14) in the axial direction when relative rotation occurs between the first rotor (16) and the second rotor (14; see [0075]).
“at least one anti-slip member fitted into the first fitting hole and the second fitting hole”.
Tseng teaches at least one anti-slip member (Fig. 1, “sleeve” 5) fitted into a first fitting hole (Fig. 2, “article” 61) and a second fitting hole (the layer next to article 61).
  Tseng also teaches “external threaded sleeves 5,50 as the engaging thread of the bolt 1, to thereby largely reduce possibility of loosening by vibration, thus the bolt 1 has the effect of loosening-proofness” (col. 5, line 24).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the clutch device taught by Imanishi with the anti-slip member taught by Tseng, such that “at least one anti-slip member fitted into the first fitting hole and the second fitting hole”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of preventing the first and third rotor of Imanishi from loosening during operation of the clutch device.

Regarding Claim 2, Imanishi and Tseng teach the clutch device according to claim 1, 
Tseng teaches wherein the at least one anti-slip member (Fig. 1, 5) has a cylindrical shape (see Fig. 1), and 
the at least one bolt (taught by Imanishi) extends within the at least one anti-slip member (5; see Fig. 1). 

Regarding Claim 3, Imanishi and Tseng teach the clutch device according to claim 2, 
Imanishi teaches wherein the at least one bolt (Fig. 6, 54) includes a plurality of bolts (see Fig. 6) arranged at intervals in the circumferential direction (see Fig. 6), and 


Regarding Claim 5, Imanishi and Tseng teach the clutch device according to claim 1, 
wherein the first rotor (Fig. 6, 16) is a support plate (“support plate 16”), 
the second rotor (14) is a pressure plate (“pressure plate 14”), and 
the third rotor (13) is a clutch center (“clutch center 13”).

Allowable Subject Matter
Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659